UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7679



MICHAEL EDWARD MILLS,

                                           Petitioner - Appellant,

          versus


JOSEPH M. BROOKS, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-00-551-3)


Submitted:   February 22, 2001             Decided:   March 1, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Michael Edward Mills, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Edward Mills appeals the district court’s order dis-

missing without prejudice his 28 U.S.C. § 2241 (1994) petition,

construed as a 28 U.S.C.A. § 2255 (West Supp. 2000) motion, and a

subsequent order denying relief on his Fed. R. Civ. P. 60(b) motion

for reconsideration.

     The notice of appeal was filed within sixty days of the denial

of Mills’ Rule 60(b) motion, but outside of the appeal period for

the underlying dismissal.   Because the notice of appeal was un-

timely as to the underlying order, we do not have jurisdiction to

consider that order, and we dismiss the appeal as to that order.

Browder v. Director, Dep’t of Corr., 434 U.S. 257, 268-69 (1987);

Dove v. CODESCO, 569 F.2d 807, 809 (4th Cir. 1978).

     We find that the district court’s denial of Mills’ Rule 60(b)

motion was not an abuse of discretion.    United States v. Williams,

674 F.2d 310, 312 (4th Cir. 1982).    Accordingly, we affirm the dis-

trict court’s denial of Mills’ Rule 60(b) motion. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                            DISMISSED IN PART AND AFFIRMED IN PART




                                  2